IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                               No. 10-748V
                                        Filed: February 21, 2013

****************************
ERIN FLEMING,              *
                           *
              Petitioner,  *
v.                         *                                Stipulation; Influenza (Flu);
                           *                                Tetanus-diphtheria-acellular pertussis
                           *                                (Tdap); Human papillomavirus (HPV).
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
              Respondent.  *
****************************

                               DECISION ON JOINT STIPULATION1

Vowell, Special Master:

       Erin Fleming [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on November 1, 2010. Petitioner alleges that
she suffered the onset of rheumatologic and immunologic injuries as a result of an
influenza vaccine she received on November 5, 2007, a tetanus-diphtheria-acellular
pertussis vaccine she received on November 13, 2007, and three doses of the human
papillomavirus vaccines she received on November 13, 2007, January 28, 2008, and
July 10, 2008. Stipulation, filed Feb. 20, 2013, at ¶ 2, 4. Petitioner further alleges that
she experienced the residual effects of these injuries for more than six months. Id. at
¶ 4. Respondent denies that petitioner suffered the onset of rheumatologic and
immunologic injuries as the result of her vaccinations and denies that the vaccines
caused her any injuries. Id. at ¶ 6.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle this case. On February 20, 2013,
the parties filed a joint stipulation agreeing to settle this case and describing the
settlement terms.

Respondent agrees to pay petitioner:

           a lump sum of $15,000.00, in the form of a check payable to petitioner,
            Erin Fleming, representing compensation for all damages that would be
            available under § 15(a), except as set forth in the attached Stipulation at
            paragraph 8.b.; and

           an amount sufficient to purchase the annuity contract described in
            paragraph 10 of the attached Stipulation, paid to the life insurance
            company from which the annuity will be purchased.

       The special master adopts the parties’ Stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. In the absence of a
motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.2

IT IS SO ORDERED.

                                                s/ Denise K. Vowell
                                                Denise K. Vowell
                                                Special Master




   2
    Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                   2